DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 04/02/21 and the claims filed on 03/29/21.  This action is made Non-Final.
Claims 1-20 are pending in the case.  Claims 1, 11 and 20 are independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 20 recites the limitation "displaying the collection persistently within a portion of the file browser display while another portion of the file browser display changes responsive to a file browser display criterion, wherein displaying the collection persistently includes displaying same items of the collection with a different second graphical when the file browser display criterion used for displaying the another portion is changed" in lines 8-14 (i.e., of claim 1).  There is insufficient antecedent basis for this limitation in the claim.
In this case, the claim (claim 1 for example) never recites the limitation “changing a file browser display criterion from a first display criteria to a different display criteria” to warrant the “displaying the collection persistently…”
The dependent claims are rejected as incorporating the deficiencies of the claim upon which it depends.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 4-11, 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pennington et al. (US 2010/0174993 A1; hereinafter as Pennington) in view of Hart et al. (US 2012/0185800 A1; hereinafter as Hart).

With respect to claims 1, 11, and 20, Pennington teaches:
A method (see ¶ 0010), a system (see Fig. 2 and ¶ 0021), and a media storage device (see ¶ 0016) for displaying a user-designated collection (see Fig. 5 and ¶ 0090), comprising: 

establishing the collection of the plurality of items (see Figs. 13A-13B and ¶¶ 0113-0114; the pick list); 
associating a first graphical representation with the collection, wherein the first graphical representation of the collection is displayed on a file browser display and is selectable to open the collection (see Fig. 13A and ¶ 0113; the pick list is displayed in “album view” as depicted in Fig. 13A with option 565 is bolded.  ¶ 0113-0114; the pick list can be selected to perform further actions on the items in the pick list); and 
displaying the collection persistently within a portion of the file browser display while another portion of the file browser display changes responsive to a file browser display criterion, wherein displaying the collection persistently includes displaying same items of the collection with a different second graphical representation, and the second graphical representation is changed from the first graphical representation as a result of a number of items displayed in the another portion of the file browser display being changed when the file browser display criterion used for displaying the another portion is changed (see Figs. 13A-13B and ¶¶ 0113-0114; in Fig. 13A, Album View {~display criterion} is selected, in Fig. 13B, the Time View {~change display criterion} is selected.  ¶ 0113; the pick list remains visible until the user clears the list.  ¶ 0114; the thumbnails 1320 in the pick list may be arranged in the order in which the content items were added to the pick list 1310.  As shown in Figs. 13A-13B the pick list {~the collection} displayed differently as a result of the display criterion being changed that affects the number of items displayed in the intermediate area being changed.  ¶ 0089; the album view vs time view). 

wherein the plurality of items have been created by at least two different types of applications..
Hart discloses a similar method, a system, and a media storage device for displaying a user-designated collection of content (see Fig. 1A and ¶¶ 0025) comprising:
receiving user-identification of a plurality of items, wherein the plurality of items have been created by a least two different types of applications (see Fig. 1A and ¶ 0026; user-oriented information item is a user generated document created on a text editor or digital photos or videos created by the user; the term "information item" means any document, file or data that contain information, including but not limited to: text documents, digital photos or videos, files and web pages (HTML files));
establishing the collection of the plurality of items (see ¶ 0029; each group 112a-112c is created based on the grouping component.  See Fig. 1C and ¶¶ 0040; organizing visual representations be arranged in group by arrange type selector 110 including file name, label, kind, version, comment, date, numeric);
associating a first graphical representation with the collection, wherein the first graphical representation of the collection is displayed on a file browser display and is selectable to open the collection (see Fig. 1C-1D and ¶ 0041-0043; the group can be selected to be displayed in expanded view or condensed view).
displaying the collection persistently within a portion of the file browser responsive to a file browser display criterion; displaying the collection persistently includes displaying same items of the collection with a second graphical representation that is different from the first graphical representation (see Fig. 1D, 2 and ¶¶ 0028, 0041-0043; group 1 is displayed in icon 
Pennington and Hart are analogous arts because they both teach the files browsing interfaces with grouping representations.  Accordingly, it would have been obvious, having Pennington and Hart references in front of them, at the time the invention was made, to have modified the user interface configured to persistently display selected item at the top of the display screen as taught by Pennington to include the features of changing the group representations responsive to a file browser display criterion as suggested by Hart to obtain a user interface that is configured to persistently display the selected items at the top of the screen in response to the change of the file browser display criteria.  One would be motivated to make such a combination is Hart suggests such non-hierarchical views also allow more efficient or faster search, retrieval or evaluation of user-oriented information items (Hart: see ¶ 0008).

With respect to claims 4 and 13, the rejection of claim 1 is incorporated. Pennington and Hart further teach: arranging the plurality of items within the collection according to user-preferences (Pennington: the thumbnails may be arranged in the order in which the content items were added to the pick list). 

With respect to claims 5 and 14, the rejection of claim 1 is incorporated. Pennington and Hart further teach: wherein the file browser display criterion includes: at least one of display by date, display by type, and display according to most recently accessed (Pennington: ¶ 0089; the album view vs time view.  Hart: See Fig. 1C and ¶¶ 0040; organizing visual representations be arranged in group by arrange type selector 110 including file name, label, kind, version, comment, date, numeric). 


With respect to claims 6 and 15, the rejection of claim 1 is incorporated. Pennington and Hart further teach: wherein the items included in the first graphical representation and the second graphical representation are invariable regardless of a zoom-level of the file browser display (Pennington: see Figs. 13A-13B and ¶ 0113-0114). 

With respect to claims 7 and 16, the rejection of claim 1 is incorporated. Pennington and Hart further teach: wherein the first or second graphical representation is scrollable off-screen to reveal additional items in the another portion (Pennington: see Fig. 5 and ¶ 0090; scroll bar 515 allows the user to scroll down to see additional albums that do not fit within the page view.  See fig. 7A and ¶ 0094; scroll indicator 720). 

With respect to claims 8 and 17, the rejection of claim 1 is incorporated. Pennington and Hart further teach: wherein an indication of types of items within the collection is displayed along with the first or second graphical representation of the collection (Pennington: see Figs. 13A-13B and ¶¶ 0113-0114; Time View 560 and Album View 565.  Hart: See Fig. 9 and ¶¶ 0079; group views includes indication of types such as “music”, “movies”, “Presentation”). 


With respect to claims 9 and 18, the rejection of claim 1 is incorporated. Pennington and Hart further teach: wherein an indication of a number of each type of items within the collection is displayed along with the first or second graphical representation of the collection (Pennington: see Fig. 9 and ¶¶ 0015, 0020; the timeline navigation control provides organization segments providing a visual indication of a number of digital media content items in each segment. Pennington: see Fig. 5 and ¶ 0090; a header caption 525 identifies the number of albums present and the total number of photographs contained within the albums; the caption 535 may indicate the number of photographs in the album as well as the date range of the photographs in the album. Hart: See Fig. 9 and ¶¶ 0079; group views includes an indication of a number in each groups by types “Show All (229))). 
It would have been obvious, having Pennington and Hart references in front of them, at the time the invention was made, to have modified the collection representation as taught by Pennington to include the details included in the collection representation as suggested by Hart to obtain a the collection representation having the indication of the number of items to provide further detail about the items included in the collection to the user as claimed.  One would be motivated to make such a combination is to allow more efficient or faster search, retrieval or evaluation of user-oriented information items (Hart: see ¶ 0008).

With respect to claims 10 and 19, the rejection of claim 1 is incorporated. Pennington and Hart further teach: adding an item to the collection from within a user interface of an application used to create the item (Pennington: see Figs. 13A-13B and ¶¶ 0113-0114; ‘add to pick list” control). 

Claims 2-3, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pennington and Hart further in view of Moore et al. (US 2006/0036568 A1; hereinafter as Moore).

With respect to claims 2 and 12, the rejection of claim 1 is incorporated. Hart further teaches a file system for implementing local and virtual file systems (Hart: see ¶ 0077).  However, Pennington and Hart do not explicitly teach wherein the plurality of items are stored in two or more different locations.
In the same filed of endeavor of graphical user interface for viewing data items, Moore discloses a method for displaying collections of items (see ¶ 0024) comprising displaying a plurality of items (see ¶ 0024; files and/or documents) that are stored in two or more different locations (see ¶ 0010; files being in different locations such as on different devices, on other PCs, or online.  See Figs. 37-38 and ¶¶ 0222, 0338; files/items from multiple physical locations such as different hard drives, different computers, from a computer in a network location…) so that to the user all the files/items are presented with the same convenience as if they were being provided from one location). 
Since all references are directed to the same field of endeavor, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the user interface disclosed in Pennington /Hart to include items that are stored in two or more different locations as suggested by Moore to allow the user to view all the files/items with the same convenience as if they were being provided from one location (Moore: see ¶ 0222).  This 

With respect to claim 3, the rejection of claim 2 is incorporated. Pennington /Hart and Moore further teach: wherein the two or more different locations include local storage and cloud storage (Moore: See Figs. 37-38 and ¶¶ 0038, 0222, 0338). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the user interface disclosed in Pennington /Hart to include items that are stored in two or more different locations as suggested by Moore to allow the user to view all the files/items with the same convenience as if they were being provided from one location (Moore: see ¶ 0222).  This is true since Hart suggests that the file systems could be implemented locally and network based (Hart: see ¶ 0077).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Ollis et al. (US 2005/0166157 A1) – method and system of pinning and displaying pinned items (Abstract).  The pinned items are PERSISTENTLY displayed at the top of the list/screen such that the user can easily access those pinned items (see ¶ 0002). 

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179
TUYETLIEN.TRAN@USPTO.GOV